05/03/2021



          IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0427



                   Supreme Court Cause No.DA 20-0427



RISE MAY COOLEY,
                                                                 FstED
                                                                MAY 0 3 2021
      Co-Petitioner and Appellee,                            Bowen Greenwoo0
                                                           Clerk of Suprerne Court
                                                              StatF+ of Montana

vs.                                                ORDER

HARVEY LYNN COOLEY,

      Co-Petitioner and Appellant.



       Upon examination ofthe Motion to Dismiss filed by the Appellant Harvey Lynn

Cooley,

      IT IS ORDERED that the appeal filed by the Appellant on the 27th day of

August,2020 is hereby DISMISSED.

       Dated this ,31    day of May, 2021.




                                      Montana Supreme Court Justice